COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Corey Nickerson v. The State of Texas

Appellate case numbers: 01-15-00764-CR; 01-15-00765-CR; 01-15-00766-CR

Trial court case numbers: 1404004; 1416652; 1459622

Trial court:              176th District Court of Harris County

        The clerk’s record in the above-referenced appeals do not comport with the Texas Rules
of Appellate Procedure because they do not contain the trial court’s certification of appellant’s
right of appeal. See TEX. R. APP. P. 25.2(d), 37.1.

        The trial court clerk is directed to prepare, certify, and file in this Court a supplemental
clerk’s record in each cause containing the trial court’s certification of appellant’s right of
appeal. See TEX. R. APP. P. 34.5(a)(12). The supplemental records should be filed on or before
November 24, 2015. See TEX. R. APP. P. 37.1.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually

Date: November 5, 2015